UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 2, 2015 ATHENS BANCSHARES CORPORATION (Exact Name of Registrant as Specified in Charter) Tennessee 001-34534 27-0920126 (State or Other Jurisdiction) of Incorporation or Organization) (Commission File No.) (I.R.S. Employer Identification No.) 106 Washington Avenue, Athens, Tennessee (Address of Principal Executive Offices) (Zip Code) (423) 745-1111 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On December 2, 2015, Athens Bancshares Corporation (the "Company") notified the NASDAQ Stock Market of its intent to file a Form 25 with the Securities and Exchange Commission (the “SEC”) on or about December 11, 2015 to effect the voluntary delisting of its common stock from NASDAQ.The Company expects the delisting will be effective on or about December 21, 2015.Upon delisting, the Company intends to file a Form 15 with the SEC to deregister its common stock under the Securities and Exchange Act of 1934 (the “Exchange Act”).The Company’s obligation to file periodic reports under the Exchange Act will be suspended immediately upon the filing of the Form 15.The Company expects that its common stock will be quoted on the OTCQX Market beginning on or about December 21, 2015. A copy of the Company’s press release announcing the Company's intention to delist from NASDAQ and deregister with the SEC is included as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Number Description Press release dated December 2, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ATHENS BANCSHARES CORPORATION Date: December 3, 2015By:/s/ Michael R. Hutsell Michael R. Hutsell Treasurer and Chief Financial Officer
